



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.J.B., 2013 ONCA 268

DATE: 20130429

DOCKET: C46464 & C49995

Juriansz, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J.J.B.

Appellant

J.J.B., acting in person on the appeal from the
    convictions under s. 163.1 of the
Criminal Code
and the appeal from
    sentence

Ian R. Smith, for the appellant on the appeal from the
    convictions under ss. 271, 152 and 151 of the
Criminal Code

Leslie Paine, for the respondent

Heard: November 21, 2012

On appeal from the conviction entered on November 27,
    2006 by Justice Peter G. Jarvis of the Superior Court of Justice, sitting without
    a jury.

Juriansz
    J.A.:

A.

Facts

[1]

This is an appeal from the judgment of a judge of the Superior Court of
    Justice sitting without a jury that convicted the appellant of sexual offences
    relating to three young girls: his daughter V.B., and her friends J.L. and M.J.
    In relation to each complainant, the appellant was convicted of sexual assault,
    invitation to touch for a sexual purpose, and sexual touching. The girls were
    between the ages of six and eight at the time of the offences. The appellants
    daughter would stay with him on weekends at his apartment, and her friends, who
    lived in the same building, would visit her in the appellants apartment.

[2]

The allegations came to light when a third friend, C.V., spoke to an
    older sister who contacted the police. The appellant faced the same charges in
    connection with C.V. However, C.V. did not testify at trial and the charges
    relating to her were dismissed.

[3]

The police obtained electronically-recorded statements from J.L. and M.J.
    The girls alleged that the appellant had made them touch his penis while they
    were in his apartment visiting V.B. The police then entered the appellants
    apartment to urgently search for V.B. During the search, they discovered the
    images that gave rise to the child pornography charges. The images included
    pictures of V.B. naked.

[4]

The appellant was also charged and convicted of two counts of possession
    of child pornography and two counts of making child pornography. No submissions
    were advanced by duty counsel or by the appellant on these convictions. I would
    dismiss his appeal from them.

[5]

V.B. initially gave a video statement on May 5, 2002 in which she denied
    any wrongdoing by her father. V.B. then had a number of counselling sessions
    with a social worker, J.M. After these counselling sessions, V.B. made a second
    video statement, on December 20, 2002. In the second statement V.B. made
    similar allegations to those of the other girls, i.e. that the appellant had
    her touch his penis. In her second statement, V.B. also said that the appellant
    had touched her vagina and that she had seen the appellant touching M.J. and C.V.
    as well. V.B., J.L. and M.J. testified at trial adopting their previously
    electronically-recorded statements under s. 715.1 of the
Criminal Code
.

[6]

The appellant testified. He flatly denied the allegations and claimed
    the girls must have colluded and fabricated the evidence because he would
    discipline them when they played at his apartment. The defence also argued that
    V.B. had been inappropriately influenced by the social worker. The appellant denied
    knowledge of the pornographic images and testified that others, who were
    allowed to use his computer, were responsible for the child pornography found
    on it.

[7]

The trial judge rejected the appellants testimony finding him to be a
    complete liar who was without conscience and a completely unreliable
    witness. The trial judge admitted the evidence relating to each of the girls
    as similar fact evidence on the charges relating to the others. He found there
    was no evidence that V.B.s testimony had been tainted by the social worker and
    accepted her evidence at trial. He convicted the appellant of the charges in
    relation to each of V.B., M.J. and J.L. As mentioned, he dismissed the charges
    in relation to C.V.

[8]

After rendering judgment, the trial judge retired. A different judge
    sentenced the appellant, finding him to be a dangerous offender.

B.

The positions of the parties

(1)

The Appellants
    Position

[9]

The appellants overarching ground of appeal is that the reasons of the
    trial judge are inadequate. The appellants argument focuses on three areas.

[10]

First,
    the appellant submits that the testimony of the three girls was confused,
    confusing and contradictory and that the trial judge failed to explain how he
    resolved the differences in their testimony.  He says that the trial judges
    reasons do nothing more than simply state his conclusions and that his vague
    and general summary of the evidence is inaccurate and shows that he
    misapprehended the evidence.

[11]

The
    appellant mounted a particular attack on the trial judges finding that:

Subject to what follows [the girls] evidence in common
    asserted that on many occasions, in the case of [V.B.], several cases in the
    case of [M.J.], and in a few cases in the case of [J.L.]
[1]
,
    they had been inveigled to touch [the appellants] penis and he in turn had
    been allowed to touch their private parts.

[12]

The
    appellant argues that the evidence of the three girls contained little in
    common. He further argues that this general summary of the evidence is
    inaccurate. The extent of the inaccuracy, he submits, demonstrates the trial
    judge misapprehended the evidence. For example, he argues that M.J. testified
    she touched the appellant only once, not on several occasions, and that the
    appellant did not touch M.J.

[13]

The
    appellant submits that the following passages show how the trial judge does
    nothing more than state and restate his conclusions:

I am led to conclude that [the appellant] did, in fact, take
    advantage of the young girls, [V.B.], [J.L.] and [M.J.] on a number of
    occasions within the times specified in the charges.
There is no
    explanation for their testimony other than the facts which can account for it.
I am not swayed by the assertion that the girls testified out of spite, or
    colluded to falsely accuse [the appellant].

This is simply not supported by the evidence.
The fact that
    the girls evidence does not dovetail at all times gives the lie to such a
    suggestion
. The taped interviews convinced me that none of them had the
    guile or experience to ever conceive of such a scheme. I consider their
    evidence to be both credible, reliable and necessary in the circumstances.

The evidence of very young witnesses is almost always difficult
    to follow in a direct way. I appreciate that there was upwards of a year to a
    year and a half between the last of these assaults and the police interviews.
    Treatment such as that which these girls have received from a person who owed
    them a duty of trust is not easily forgotten nor was it here.
I find the
    girls to be credible witnesses. The truth shone through their testimony. They
    exhibited pluck and intelligence and did their best in the circumstances. Their
    evidence is entirely worthy of belief.
[Emphasis added.]

[14]

The
    second area the appellant attacks is how the trial judge dealt with V.B.s
    evidence. He submits that the trial judge paid no heed to the substantial
    evidence that the testimony of V.B. was influenced by her interaction with the
    social worker.

[15]

The
    appellant points out that the social worker was present with the police during
    the second interview, read what was written in the activity book and had V.B.
    adopt what had been read. The social worker had written the contents of the
    activity book and the passages that were read out to and adopted by V.B. The
    appellant submits these passages contained words she did not understand such as
    uncomfortable and abuse. He submits the trial judge failed to grapple with
    any of these issues and failed to consider whether they should cause him
    concern about the reliability of the second statement.

[16]

Instead,
    the appellant says, the trial judge simply stated that V.B.s statement
    supporting her father did not reflect on her credibility in any way and her
    second statement incriminating him was compelling and consistent with the
    events having occurred. These comments, the appellant says, are simply
    conclusions without any explanation.

[17]

The
    third area the appellant attacks is the trial judges failure to carry out a
    proper analysis of the probative value of the similar fact evidence given the
    many inconsistencies between the evidence of the three complainants. The trial
    judge failed to explain why, in admitting the similar fact evidence, he found
    there was no evidence of collusion among the three girls.

(2)

The Crown Position

[18]

The
    Crown concedes the trial judges reasons do not contain a detailed analysis of
    the evidence. The Crown submits, however, that despite their deficiencies, the
    reasons, when read as a whole in the context of the evidence and the arguments
    at trial, leave the appellant with no doubt as to why he was convicted.

C.

Analysis

(1)

General Principles

[19]

The
    errors alleged by the appellant must be assessed in light of the established
    law on sufficiency of reasons and the deference accorded to the trial judges credibility
    assessments.

[20]

Reasons
    are reviewed for their functionality, not their eloquence. As stated in
R.
    v. Sheppard
, 2002 SCC 26, [2002] 1 S.C.R. 869, at paras. 25-26,
an
appeal will only be allowed where the reasons are so
    deficient as to foreclose meaningful appellate review.


[21]

Further,
    reasons for judgment cannot be assessed standing alone: reasons for judgment
    must be examined in the context of the entire proceeding, especially the nature
    of the evidence heard and the arguments advanced:
R. v. J.J.R.D.
(2006), 215 C.C.C. (3d) 252, at para. 32 (Ont. C.A.). See also
R. v. R.E.M.
,
    2008 SCC 51, [2008] 3 S.C.R. 3.

[22]

Where
    the reasons relate to the assessment of credibility, the sufficiency of reasons
    must be assessed in light of the deference accorded to trial judges
    credibility findings: see
R. v. Dinardo
, 2008 SCC 24, [2008] 1 S.C.R.,
    at para. 26.  An appeal court must defer to the trial judge on findings of
    credibility, absent palpable and overriding error: see
H.L. v. Canada
    (Attorney General)
, 2005 SCC 25, [2005] 1 S.C.R. 401, at para. 53. Thus,
    [r]arely will the deficiencies in the trial judges credibility analysis, as
    expressed in the reasons for judgment, merit intervention on appeal:
Dinardo,
at para. 26.

[23]

The
    trial judge has the significant advantage of seeing and hearing the evidence of
    witnesses: see
R. v. W.(R.)
, [1992] 2 S.C.R. 122, at p. 131. This
    deference acknowledges the difficulties both in assessing credibility and
    articulating the reasons a person is believable.  As the court said in
R.
    v. Gagnon
, 2006 SCC 17, [2006] 1 S.C.R. 621, at para. 20:

Assessing credibility is not a science. It is very difficult
    for a trial judge to articulate with precision the complex intermingling of
    impressions that emerge after watching and listening to witnesses and
    attempting to reconcile the various versions of events.

[24]

It
    is only where the reviewing court has considered all of the evidence before the
    trier of fact, and determined that the credibility determination cannot be
    reasonably supported by that evidence, that the court can overturn it: see
R.
    v. Gagnon
, at para. 10.

(2)

The Evidence at Trial

[25]

In
    this case the trial record is especially important in considering the sufficiency
    of the trial judges reasons. It is of course impractical to set out all the
    evidence in the record. This was a credibility case in which the trial judge
    totally and emphatically rejected the appellants testimony, and accepted the
    testimony of the complainants. Knowledge of the testimony of the appellant and three
    young girls testimony is vital to understanding the trial judges comments about
    that testimony.

[26]

I
    have reviewed the transcripts of the testimony and viewed the video recordings
    of the girls interviews. There is much the transcripts fail to capture:
    demeanour, nods, facial expressions, silent pauses before responses, and people
    speaking at the same time. I find it necessary to set out extensive passages
    from the transcripts to explain my analysis of the issues.

(i)

The police interview of M.J.

[27]

The
    following excerpts are from the transcript of the police interview of M.J. on
    May 4, 2002. M.J. was eight years old at the time of the interview.

Question:You had mentioned something to your mom, something
    that happened to you. I was wondering could you tell me about it.

Answer: Thats if I can remember.

Question: If you can remember, thats fine. No thats fine. You
    try  try to do your best. Can you remember when this happened? Was it today?
    Today is Saturday. Um was it Friday? Dont know? Can you tell me what happened?

Answer: I was playing with my friend [V.B.] and then my  my
    friends dad told me to

Question: ---  Its okay, take your time. Take all the time you
    need. Were here to help you and  and try to find out what happened. So you
    mentioned your friend [V.B.]. You were playing with [V.B.], sorry at  at her
    dads? Okay.

Answer: And then he told me to touch it and if I didnt do it,
    I wasnt not [
sic
] able to be playing with my friend again.

Question: Okay um when youre saying that [V.B.]s dad said
    touch it, do you know what he meant by that? Can you remember? Youre  youre
    okay. You can tell me. Uh if you want to wait for little bit  its  its
    upsetting? Okay. Are you gonna be okay? Okay. But I need  I know youre only 
    I know youre only eight but I  I got to find out what exactly happened
    because no one else needs to go through this. Right? You wouldnt want nobody
    else too. And so were kind of like dependent on you a little bit to be able to
    tell us what happened. And I know you said touch it. But do you  can you tell
    me maybe where he wanted you to touch? Can you point? What about on your little
    bear? No? Anyhow you mentioned um that if you didnt do this, that you wouldnt
    be uh be able to play with [V.B.] again? [V.B.]? Okay. Well what happened after
    that?

Answer: I washed my hands.

Question: Did you touch it what he wanted you to touch? Sorry
    yes, no? Yeh I need you to speak up because remember the microphone needs to
    pick up your voice.
I know youre nodding yes
but I  are you saying
    yes or no? [Emphasis added.]

Answer: Yes

Question: Okay. Um you washed your hands afterwards and what
    happened after that?

Answer: And then I started to play with my friend again.

[28]

Later,
    the interview continued after establishing that her friend is V.B., that V.B.
    is six or seven years old and that her fathers name is J.

Question: And after you were playing with your friend [V.B.],
    what happened then?

Answer: And then he told me to touch it again.

Question: Okay. Did you touch it again? Okay. And where did
    this happen at? Where was this at?

Answer: At his house.

[29]

After
    trying to establish when this occurred in relation to her sisters birthday the
    interview continued.

Question:  Now when this  when this happened when [the
    appellant] wanted you to touch it, was there anybody else there with you?

Answer: Just [V.B.].

Question: Just [V.B.]? Was [V.B.] there when this happened? Now
    did she see you touch it what he wanted you to touch? Okay. Has anything else
    ever happened? Was [V.B.] asked to do this? What did [V.B.] do?

Answer: She touched it.

Question: How did she touch it? With her hand or.

Answer: With her hand.

Question: With her hand? Okay. And when you uh  when you
    touched it, did you use your hand too? Okay. And what did [V.B.] do after this?

Answer: She began to play with me.

Question: Did she talk to you about this at all? Okay. I know
    Im  I know Im gonna ask you a question. I know its probably gonna be hard
    for you but if you can remember help me  uh well see. When he wanted you to
    touch him, what exactly did he want you to do?

Answer: He wanted me to rub it.

Question: Okay. The first time? The first time that it
    happened? Is that what he wanted you to do? And the second time? Both times?
    Okay. And did you do that? Okay. Did he tell you to stop or did you just stop
    on your own?

Answer: I just stopped on my own.

Question: Okay. And when you stopped on your own  what  what
    did you do? Did you run out or?

Answer: I went to go wash my hands with soap.

Question: Okay. Okay. How did that make you feel?

Answer: Sad.

[30]

M.J.
    talks about this happening before Christmas as well as after Christmas. In fact
    on my reading, she makes reference to three specific occasions on which the
    appellant made her touch his penis. The whole of her testimony implies she was
    describing a regular occurrence.

(ii)

The
    police interview of J.L.

[31]

J.L.
    was interviewed by police on May 4, 2002 when she was seven years old. After
    the interviewer established that J.L. and M.J. used to play with V.B. at her
    apartment, and that M.J. moved out last year, J.L. had this to say:

Question: Last year. Okay and what about [V.B.]? Is she your
    friend?

Answer: Not so much.

Question: Okay why isnt she your friend?

Answer: Because its her father, theres her father

[32]

The
    interviewer then establishes that V.B.s fathers name is J. and the interview
    continues:

Question: Okay do you like  do you like [V.B.]?

Answer: Used to.

Question: You used to. Okay. Do you like her father?

Answer: No.

Question: No?

Answer: No.

Question: Okay can you tell me what you dont like about him?

Answer: He used to tell me and [M.J.] and [C.V.] to come where
    his computer is.



Question: Okay. Can you tell me what happened when he asked you
    guys to come to the computer?

Answer: He told us to sit on his lap.

Question: Uhhuh. And did something happen then?

Answer: Uhhuh.



Question: I know you might be scared but its okay.

Answer: I dont want to say.

[33]

The
    interviewer then changes the subject and talks to J.L. about movies shes seen and
    other such things before returning to the subject of going to V.B.s apartment.

Question: So what made you not like going there?

Answer: It was her father.

Question: Uhhuh. Can you tell me a bit more about her father?

Answer: Uh I dont want to tell it  I dont want to tell it.
    Its too

Question: But alright its too hard.

Answer: Its hard to tell. Its hard.

Question: Well well start slowly okay?

Answer: Okay.

[34]

After
    talking about other matters the interview returned to the subject of V.B.s
    father.

Question: Okay. Did something else happen that made you not
    like him?

Answer: Yes.

Question: Can you tell me a bit about that?

Answer: Too hard.

Question: I know but its something that you got to talk to us
    about. Okay?

Answer: Uhhuh.

Question: I know its gonna be hard to explain everything but I
    think youre a pretty brave girl arent you. I want you to take a deep breath
    and just start talking about it.

Answer: Um. I dont know.

Question: Cause what you have to say is pretty important. Okay?
    And we wouldnt be here talking to you if it wasnt important.

Answer: When we sit on his lap, he makes us touch his

Question: Tell us the word you would use.

Answer: Part.

Question: His part? Okay. What part?

Answer: You know where the bottom. The bottom part.

[35]

J.L.
    goes on to say she knows the Spanish word for a female private part, but does not
    know the word for a male private part. She indicates that when they sat on the
    appellants lap at the computer their picture would be on the computer showing
    whats happening.

Question: Okay. So what happened when he asked you guys to sit
    on his lap?

Answer: I already told you.

Question: Hum?

Answer: I already told you.

Question: No I need you to tell me more about it.

Answer: Uh thats it and then he  then he  we went back what
    we were doing.

Question: Okay who did he ask first?

Answer: Well he asks [V.B.] first.

Question: Okay.

Answer: His own daughter.

Question: And what did he  do you remember what he said to [V.B.]?

Answer: No.

Question: Okay and what did [V.B.] do when he asked her to sit
    on his lap.

Answer: We did the same thing, all we have to just do that.

Question: Okay can you tell first of all with [V.B.], what did
    he do?

Answer: Same thing.

Question: You know that he  I dont know what he did to [V.B.]
    so I need you to explain to me.

Answer: He did the same thing that he did to me and [C.V.] and [M.J.].

Question: Okay and whats that?

Answer: I told you.

Question: I know but I forget all the time.

Answer: He made us touch his part.

Question: Okay. And how  what did he say to  what did he say
    to [V.B.]?

Answer: He said dont tell your mom this.

[36]

After
    discussing some other matters, the interview continued.

Question: And when you guys are at the computer, and he asked [V.B.]
    to touch him, what did [V.B.] do?

Answer: She did it.

Question: Okay. Do you remember what hes wearing at the time?

Answer: He was wearing black pants. I dont remember his t-shirt.

Question: Uhhuh. Okay and how did she [
sic
] get [V.B.]
     how did he [V.B.] to touch her?

Answer: He pulled her hand.

Question: Uhhuh and what did he do her hand?

Answer: He made her touch
here
. [Emphasis added.]

[37]

J.L.
    also described what she saw the appellant do to C.V.:

Question: And what happened when he asked [C.V.]?

Answer: He did the same thing that he did to [V.B.].

Question: Okay. Can you tell me again what he did to [C.V.]?

Answer: Put her hand and
he made her touch his private part
.
    [Emphasis added.]

Question: Okay. And he had his clothes on.

Answer: Um.

Question: How did  how did she touch his private part?

Answer:
well like here
 he put her [Emphasis added.]

Question: Uhhuh

Answer: He put her hand there.

Question: Right.

Answer:
Right here
. [Emphasis added.]

[38]

J.L.
    described the appellants acts with M.J. and her:

Question: Okay. And what happened when he asked [M.J.]?

Answer: The same thing that he did to [C.V.].

Question: Okay and what about when he had asked you?

Answer: Same thing he did to  with [M.J.] but I didnt want
    to.

Question: Okay what did he do to you?

Answer: He did the same thing he did to [C.V.] and [M.J.] and [V.B.].

Question: Okay can you just explain again?

Answer: Made us touch his private part.

Question: Okay do you remember how many times that happened?

Answer: Well every time  once.

Question: Once?

Answer: Yeh.

Question: Just the one time he ever or

Answer: Yeh

Question: Or was it more than once?

Answer: A lot of times. I dont know how many times but a lot
    of times.

[39]

The
    following excerpt is from later in J.L.s interview:

Question: Yeh? Okay. Do you remember if hes this touching
    stuff started before you were six or after you were six?

Answer: All the time when I was four and five, and six. Not
    now.

(iii)

The second police interview of V.B.

[40]

V.B.
    was first interviewed by the police on May 5, 2002 when she was six years old and
    in grade 1. In that interview, she denied any misconduct by her father.

[41]

On
    December 20, 2002, after she had turned seven, V.B. was interviewed by the
    police again. The social worker she had been seeing was present, and the police
    officer allowed the social worker to do the initial questioning. V.B. was
    reluctant to talk. The transcript shows that V.B.s response when the social
    worker asked can you tell me what you told me about um when you went to visit
    at your dads house? was inaudible sound. When V.B. persisted in saying she
    didnt remember, the social worker asked whether it would help if we looked at
    your book to remember? At this point the police officer intervened to ask
    what is this book? The social worker explained that the book was an activity
    book in which the social worker would write down what activities they did,
    what V.B. liked and didnt like. The book also contained a history page in
    which V.B. had told the social worker all about herself.

[42]

The
    social worker read general passages about V.B.s life history and V.B.
    confirmed them. The social worker then read this passage:

We got treats for doing the sexual abuse. We would listen to
    what my dad said. My daddy made me uncomfortable when he touched me at the
    private, when he touched me under my clothes. Every time I went to visit my dad
    he made me uncomfortable. We got treats for touching my dad at the private,
    sometimes on top of his clothes, sometimes under his clothes. We got five
    treats for doing what my dad told us to do. My friends were in the same room.
    They were doing the same as my dad told me, sometimes at the same time,
    sometimes at different times. They were touching my dad at the privates.

[43]

V.B.
    agreed with this passage. The police officer then took over the interview, asking
    questions without any reference to the book. The social workers questioning of
    V.B., including the preliminary questions, covers 8 pages of transcript. The
    police officers questioning continues on for 13 pages.

Question: [V.B.], how did you feel after you played these games
    with your dad?

Answer: Um, not so good.

Question: Why do you think you felt not so good?

Answer: Dont know.

[44]

Later,
    when the police officer asked whether her clothes would be on or off during the
    touching, there is this passage:

Answer: Sometimes on, sometimes off.

Question: Okay. How did you feel when your dad touched you?

Answer: Uncomfortable.

Question: Yeah. And where would he touch you, [V.B.]?

Answer: Um  on the private.

Question: Okay. And can  can you show me where that is?

Answer: No.

Question: Okay. Can you maybe show me on the bear where that
    is?

Answer: Um  I dont think 

Question: Well, youve got the bear there. Could you show me
    where the bears privates would be  where your dad was touching the bears
    privates, where it would be.

Answer:
Here.
[Indicating the pubic area of the bear.]

[45]

Later
    in the interview, there is this passage:

Question: You told [J.M.] that um your dad told you not to tell
    anyone, right? And how often would he say that to you?

Answer: Umm, every time.

Question: Every time? Did you wanna tell someone?

Answer: Um-hum.

Question: Who did you wanna tell, honey?

Answer: My mom.

Question: Yeah  And  and why did you wanna tell your mom?

Answer: Because I know it wasnt right.

Question: Good. How did you know it wasnt right?

Answer: I dont know.

Question: You just felt

Answer: I felt it.

[46]

V.B.
    described what she saw the appellant do with her friends:

Question: When your friends were there, did you see your dad
    touching them? Who did you see your dad touching

Answer: [M.J.]

Question: Um-hum.

Answer: And [C.V.].

Question: And where would he touch them?

Answer: Um  the same as me.

Question: Okay. And where would that be?

Answer: The private.



Question: Did you ever see [M.J.] touch your dad?

Answer: Um-hum.

Question: Okay. And where would she touch your dad?

Answer: Where he told her to.

Question: Okay. And where would that be.

Answer: Umm  I dont remember.

Question: You dont quite remember? Okay. And what about [C.V.]?
    Did you ever see your dad touch [C.V.]?

Answer: Um-hum.

Question: Okay. And where would he touch her?

Answer: Um  private.

[47]

On
    November 19, 2004, V.B. testified at trial. Before the recorded statement was
    played, the Crown attorney questioned her at length. The Crown attorney first asked
    her about computer and board games she played with her dad and then asked:

Question: Okay. And any other type of games? Ah did you always
    like the games that you played with your dad?

Answer: Ah not all.

Question: Okay, which one did you not like?

Answer: There were some games that he played that made me feel
    uncomfortable.

Question: Okay. Can you tell me what made you feel
    uncomfortable?

Answer: No.

Question: Okay. Why is that?

Answer: Because um because the games um they didnt really
    have any names.

Question: Okay. Can you tell me what ah  how would you play
    this game? What would you have to do, just tell me that?

Answer: That was up to my dad.



Question: Okay, all right. And the people game can you tell me
    um in terms of you, would you have to do something or would someone else be
    doing something? Can you tell me?

Answer: Usually my dad told us what to do.

Question: Okay. And what would you do when your dad told you
    what to do it?

Answer: I would do what he said.

Question: Okay. And why was that?

Answer: Because he was my dad.

Question: Okay. Did you ever tell anyone about these games?

Answer: I wanted to but my dad told me not to.

Question: What did he say?

Answer: He just told me not to tell anyone.

Question: Okay. Did you ever tell your mommy?

Answer: I was going to but that was when my dad told me not to.

Question: Okay.  Did you and your friends, [C.V.] or [M.J.] or [J.L.],
    did you ever talk about these games?

Answer: No.

[48]

The
    Crown attorney asked V.B. about the social worker:

Question: Okay. And when you were telling [the social worker]
    things, were you being ah  were you lying or were you telling the truth?

Answer: I was telling the truth.

Question: Okay. Would you ever lie about things to [the social
    worker]--

Answer: No.

[49]

The
    video recording of V.B.s December 20, 2002 statement was played, and the Crown
    attorney asked V.B. some more questions.

Question: Okay. And what was [the social worker] reading?

Answer: Um it was a book that we made together.

Question: Okay. Can you tell me who wrote in the book?

Answer: [the social worker].

Question: Okay. And what did she write in the book?

Answer: She wrote um what I said.

Question: Okay. And were you telling the truth or were you
    telling a lie to [the social worker]?

Answer: The truth.

Question: Okay. And the questions that [the police officer]
    asked you, did you hear those?

Answer: Yes.

Question: Were you telling the truth to [the police officer] or
    were you lying about something?

Answer: I was telling the truth.

Question: Okay. Everything that you saw in the videotape was it
    the truth or was it a lie?

Answer: Truth.

Question: Did somebody tell you to say those things?

Answer: No.

Question: Okay. Did [the police officer] tell you to say those
    things?

Answer: No.

Question: What about [the social worker]?

Answer: No.

Question: Who told  what about the things that you were
    telling [the social worker], can you tell me how do you know those things?

Answer: It came from my mind.

[50]

After
    this testimony, the trial judge ruled V.B.s second statement was admissible
    under s. 715.1 of the
Criminal Code
and gave reasons that I will refer
    to later.

[51]

After
    the trial judge ruled the second statement admissible, V.B.s examination-in-chief
    continued. V.B. continued to avoid answering questions about exactly what the
    games with her father involved. She continued to say the games made her
    uncomfortable, that she and her friends did the things that her dad told them
    to, and that he told them to do things that I didnt like, but she would not
    say what the games were.

[52]

The
    Crown attorney then asked her to write down on a piece of paper what happened
    that made you feel uncomfortable? After V.B. had written something, the Crown
    attorney coaxed her to put down her head and read what she had written. She
    read he told me to touch him in his private part and my friends too. After
    this she became more forthcoming. She went on to say that sometimes her dad was
    wearing clothes and sometimes he wasnt, that this would happen sometimes in
    the bedroom and sometimes in the living room, that she saw what her friends had
    to do. She identified her friends as M.J., C.V. and sometimes J.L. She
    confirmed that she knew what a boys private part was, what the name for it
    was, and where it was located. On a diagram she placed an X that correctly
    identified the anatomical location of a boys penis.

[53]

The
    cross-examination of V.B. focused on the preparation of the activity book. V.B.
    verified that it was all written by the social worker and that when she said
    something the social worker would write it down right away. V.B. said she learned
    the words uncomfortable,
abuse and private part
from
    the social worker. At trial she spelled abuse correctly but could not say
    what it meant.

[54]

V.B.
    also agreed that she had had a few opportunities to look at her second video statement,
    that she understood the questions that were asked, and that the police officer
    and the social worker had asked her questions before the recorder was turned
    on. She explained what a secret was and confirmed that she told the social
    worker my dad told me to keep this secret and not tell anybody about it.

(iv)

Evidence of the appellant

[55]

In
    examination-in-chief, the appellant admitted he knew the girls, and they would
    sometimes come over to the apartment to play with V.B., but he denied ever
    touching any of the girls inappropriately. He described an incident at his
    daughters birthday party where a dispute arose over a Barbie doll that led him
    to discipline the girls. He said he sometimes had problems with the girls
    misbehaving when they visited, and if they did, he would kick them out. The
    defence pointed to his disciplining the girls as motivation for the girls to fabricate
    the allegations. The appellant also testified that the birthday party was the
    one and only time all four girls were ever together at his apartment.

[56]

The
    appellant denied any knowledge of the thousands of pieces of pornography that
    were on his computer. He testified that his brother-in-law and a young man he
    called Mark Evins, along with 10 other young men, had access to his computer
    and were responsible for the pornographic images.

[57]

The
    appellant claimed he had an alibi for April 30, 2002, when the computer had
    been used to access child pornography. The appellant testified he had travelled
    by train to visit his mother on April 30, 2002. After police investigation of
    the appellants alibi claim, the Crown led evidence of a Via Rail employee that
    the appellant had travelled on May 1, not April 30, 2002.

[58]

In
    cross-examination, the appellant became angry and combative with the Crown attorney.
    He agreed with the Crown attorney that all four of the girls had been at his
    apartment together on occasions other than the birthday party, but said this
    was only before his wife left, not after. He denied that V.B. came to visit him
    prior to her birthday party, or that the girls visited his apartment prior to
    the birthday party. He said that after the birthday party in 2001, one or two
    of the girls might come over at a time to play with V.B., but never J.L. He
    denied that any of the girls ever slept over. He also disputed the suggestion
    that he was always the only adult when they came over, suggesting that his
    brother-in-law was often there and that a number of other men would be in and
    out to use his computer for a fee. He denied ever inviting the girls to sit on
    his lap and touch his penis, or touching them inappropriately.

(3)

The Trial Judges
    Reasons in Context

(i)

Reasons regarding the appellants testimony

[59]

No
    objection is or could be taken to the sufficiency of the trial judges reasons
    for rejecting the appellants testimony. The trial judge provided a detailed
    explanation for finding him to be a complete liar.

[60]

The
    trial judge concluded that the Crown had established the falsity of the
    appellants alibi beyond a reasonable doubt and this seriously impacted his credibility.

[61]

Quite
    apart from the failed claim of alibi, the trial judge noted that none of the
    people who the appellant claimed had been in his apartment and used his
    computer were called to testify. There was no evidence that was even slightly
    convincing that the brother-in-law continued to live at theapartment. The
    trial judge found that there was no evidence that a man named Mark Evins used
    the computer. In fact, Mark Evins was a pseudonym that the appellant used in
    his computer chats with children, the trial judge concluded. The basis of that
    conclusion, the trial judge explained, was a handwritten note that was
    particularly striking. The trial judge stated that Mark Evins and the 10
    other young men the appellant claimed had used his computer were part of a
    systemic plan by [the appellant] to disguise his unlawful activities.

[62]

There
    was evidence that objectively linked [the appellant] to the computer. There
    were pictures personal to him and his family. Photographs of the appellants
    daughter on his computer showed her, at about age 6, in various suggestive
    poses, naked or partially clothed. The trial judge found this objective
    evidence undermined the appellants denial of the sexual offenses involving his
    daughter and emphasized that these photographs confirmed his prurient interest
    in his own daughter.

[63]

There
    was also a picture of the appellants son wearing clothing, which allowed his
    genitals to be exposed. The trial judge did not attempt to interpret this
    picture and used it only to conclude it linked the appellant to the other
    pictures on the computer.

[64]

The
    trial judge explained that another reason for disbelieving the appellant was
    his demeanour while testifying. The trial judge described how the appellant
    became progressively more evasive and argumentative during cross-examination.
    He became increasingly irritated, agitated and aggressive and more desperate
    and more creativeHis efforts to extricate himself were obvious and not worthy
    of belief. At one point the appellant had accused the Crown attorney of lying.

[65]

In
    summary, the trial judge stated he did not believe the appellants evidence as
    it applied to any issue of substance in this case. The trial judges careful
    and detailed reasons more than adequately serve the purpose of informing the
    appellant why his testimony denying any inappropriate behaviour with the young
    girls was not believed and did not give rise to a reasonable doubt as to his
    guilt.

[66]

Having
    rejected the appellants evidence, the trial judge instructed himself on the
    principles of
R v. W.(D.),
[1991] 1 S.C.R. 742, and stated that he
    must then consider the case against him.

[67]

The
    trial judges reasons as a whole must be considered with this context in mind.

(ii)

Reasons
    for credibility findings and summary of the evidence

[68]

The
    appellant argues the trial judges summary of the girls evidence in common
    reflects a misapprehension of the evidence in that it fails to take into
    account the differences in the girls testimony. He does not, however, take
    issue with the trial judges similar fact ruling. Rather, he submits that the
    trial judges misapprehension of the evidence impacted his analysis of the
    probative value of the similar fact evidence.

[69]

This
    argument is without merit.

[70]

Courts
    have long recognized the increased difficulty in assessing the credibility of
    children as compared to adults. As the Supreme Court of Canada explained in
R.
    v. B.(G.)
, [1990] 2 S.C.R. 30, at p. 54, although a childs testimony must
    not be subject to a lower standard of proof than an adults:

[A] flaw, such as a contradiction, in a childs testimony
    should not be given the same effect as a similar flaw in the testimony of an
    adultWhile children may not be able to recount precise details and communicate
    the when and where of an event with exactitude, this does not mean that they
    have misconceived what happened to them and who did it.

[71]

Every
    person testifying in court is a unique individual and her credibility and
    evidence must be assessed with regard to criteria appropriate to her mental
    development, understanding, and ability to communicate: see
R. v. W.(R.),
at p. 134.  When evidence is given pertaining to events that occurred in
    childhood, the presence of inconsistencies, particularly as to peripheral
    matters such as time and location, should be considered in the context of the
    age of the witness at the time of the events to which she is testifying:
R.
    v. W.(R.),
at p. 134.

[72]

The
    trial judge recognized these principles.  He said,

The evidence of very young witnesses is almost always difficult
    to follow in a direct way.  I appreciate that there was upwards of a year to a
    year and a half between the last assaults and the police interviews [and
    later] I consider the
essence
of the childrens testimony to have been
    consistent and the acts described by them were very similar, if not identical.
    [Emphasis added.]

[73]

The
    transcript excerpts make apparent that the similarities in the girls evidence
    were obvious and many, and for the most part directly corroborative of each
    other in that the girls each witnessed the appellants behaviour with the
    others.

[74]

The
    excerpts show how hesitant and ill at ease the girls were during the
    interviews. The interviewers, while taking care to avoid leading, often posed a
    second or even third question while the child remained silent. This must be
    kept in mind in understanding the childrens eventual responses.

[75]

It
    is apparent that the girls tended to talk about general patterns of behaviour
    and the interviewers faced considerable challenges in encouraging them to
    describe specific events. Much of what the appellant sees as inconsistency may
    be traced to a failure to discern when the girls are talking generally and when
    they are describing specific events on particular occasions.

[76]

An
    apt example is the appellants submission that the trial judges finding that M.J.
    had been inveigled to touch the appellants penis on several occasions
    reflects a misapprehension of the evidence. The appellant submits that M.J.
    testified she touched the appellants penis only once. It is true she provided
    a detailed description of only one particular occasion where she touched the
    appellant. She told of an occasion when the appellant wanted her to rub his
    penis, she did so, and afterwards washed her hands with soap. Her testimony
    however refers to other incidents when she did so and she speaks about the
    touching happening regularly. Her evidence amply supports the trial judges
    inference that this occurred on other occasions. Moreover, direct testimony of
    both V.B. and J.L. corroborated M.J.s general testimony.

[77]

The
    appellant is correct about the detail that M.J. did not testify that the
    appellant touched her private parts. However, direct testimony from the other
    girls supported this finding.

[78]

In
    any case, the appellants touching of the girls private parts was not an
    essential element of the offences for which he was convicted.  The Crowns
    position was that all three charges were made out not by the fact that he had
    touched their private parts with his hands, but that he had touched their hands
    with his private parts. The Crown attorney made this clear during the course of
    the trial on two occasions in responding to the trial judges direct questions
    about the factual basis for the various counts.

[79]

What
    is key is that each of the girls provided clear, specific and corroborated testimony
    that the appellant made the girls touch his penis. This was all the Crown had
    to prove to secure convictions on the charges.

[80]

In
    any event, I am not persuaded that the trial judge misapprehended the evidence
    about the appellant touching M.J.s private parts. In his similar fact ruling,
    he did not include the appellants touching of the girls private parts in his
    list of the similar facts they alleged.

[81]

The
    trial judges reasons show he was alive to the differences in the girls evidence.
    Immediately before the passage the appellant most criticizes, the trial judge remarked
    that their evidence did not always fit with one another and that they were less
    than firm about many details in cross-examination. He highlighted many of the
    differences. V.B. said she was sometimes clothed and sometimes naked when these
    events occurred, while [J.L.] and M.J. said they were always clothed. The
    appellant sometimes wore pants and sometimes was exposed when these incidents
    occurred. The trial judge observed that the girls evidence does not dovetail
    at all times.

[82]

Looking
    at the trial judges reasons as a whole, it is clear that he kept in mind the Supreme
    Courts guidance in
R. v. B.(G.)
and
R. v. W.(R.)
that
    contradictions in a childs testimony relating to peripheral details do not
    necessarily undermine their credibility as they might for an adult. It is
    necessary to take into account the witness mental development, understanding,
    and ability to communicate.

[83]

In
    my view, the appellant seeks to make entirely too much of the trial judges use
    of the phrase their evidence in common. The girls testimony taken together
    supports the trial judges general conclusion that the
essence
of the
    childrens testimony was consistent and the acts described by them were very
    similar, if not identical.

[84]

I
    do not accept that the trial judge misapprehended the evidence in any material
    respect.

(iii)

Reasons for concluding V.B.s evidence was not tainted by the social
    worker

[85]

The
    appellants main submission is that the trial judge did not explain why he
    accepted V.B.s evidence in the face of considerable evidence that clearly
    established the potential that V.B.s evidence was tainted by the social worker.
    He points to the evidence that:

·

The social worker had met regularly with V.B. over a period of
    months and discussed with her what had taken place with her father.

·

Everything written in the activity book about what V.B. said was
    written by the social worker, not by V.B.

·

The social worker attended the second police interview and did
    most of the initial questioning of V.B.

·

The social worker read portions of the activity book to V.B.
    before the interview began.

·

When V.B. was not forthcoming at the beginning of the second
    interview, the social worker read from the activity book.

[86]

The
    appellant submits that the following passage from the activity book suggests
    the social worker did not record what V.B. said accurately. He contends that a
    child of V.B.s age would be unfamiliar with the words sexual abuse and
    uncomfortable as used in this passage from the activity book:

We got treats for doing the sexual abuse. We would listen to
    what my dad said. My daddy made me uncomfortable when he touched me at the
    private, when he touched me under my clothes. Every time I went to visit my dad
    he made me uncomfortable. We got treats for touching my dad at the private,
    sometimes on top of his clothes, sometimes under his clothes.

[87]

The
    appellant submits that there was considerable evidence of the potential that
    V.B.s testimony could have been tainted by the social worker. He submits the
    trial judge did not deal with this evidence and, in effect, ignored the question
    of the social workers influence on V.B. He submits that the trial judge simply
    said he found V.B.s second statement to be compelling and consistent with the
    events having occurred and concluded, without explanation, that there was no
    evidence of influence by the social worker or any indication of such influence.

[88]

The
    appellant argues that V.B.s statement being consistent with the events having
    occurred is not a reason for believing it. This reasoning, he says, shows the
    trial judge must have misapprehended the evidence in order to conclude there
    was no evidence of influence.

[89]

I
    agree with the appellants submission that where there is clear and
    considerable evidence of the potential that a witness may have been tainted such
    as exists in this case, the trial judge must explain why he or she accepts the
    testimony of the witness. That said, in this case the trial judge provided
    several sound reasons why he accepted the evidence of V.B in the face of this
    evidence.

[90]

The
    trial judges reasons for accepting V.B.s testimony are brief, and to properly
    understand them it is necessary to consider them in the context of the whole of
    his reasons and what transpired at trial. As the court said in
R. v. Gagnon,
at para. 19: appellate review does not call for a word-by-word analysis;
    rather, it calls for an examination to determine whether the reasons, taken as
    a whole, reflect reversible error.

[91]

The
    trial judge delivered detailed reasons in his ruling on the Crowns s. 715.1
    application to admit V.B.s statement. Those reasons must be considered
    together with his reasons for judgment. In those reasons, the trial judge commented
    that after V.B. had disclosed nothing during her first interview on May 5, 2002,
    the [Childrens Aid Society] had referred V.B. to a social worker who saw her
    frequently over the intervening months. He noted that [t]he worker utilized a
    book in which she recorded the details of V.B.s life and circumstances. He
    recounted that it was the social worker who contacted [the police] and
    arrangements were made for V.B. to be brought to the station for another video
    interview and that [t]he results this time was much more helpful to the Crown
    in that V.B. remembered and discussed several instances of sexual abuse
    involving herself alone or with her friends in various combinations with her
    father being the assailant. The trial judge noted that V.B. testified that
    she remembered the occasion and that she answered the questions truthfully and
    adopted the videotape interview.

[92]

The
    trial judge set out the defence arguments that the videotape statement should
    not be admitted. The defence argued that the second statement had not been made
    within a reasonable time, that the first interview had negated the second, and
    that the second was probably highly influenced by the social worker.

[93]

In
    regard to the reasonable time argument, the trial judge noted that considering
    that the alleged perpetrator was her father and that she apparently had been
    told to tell no one, it was hardly surprising a child of such tender years
    would not have come forward earlier. Responding to the defences second
    argument, he added that her inability to cooperate at the first interview
    indicates that she was not emotionally able to deal with these difficult issues
    when first confronted by them.

[94]

In
    regard to the defences third argument, the trial judge noted that [t]he authorities
    discussed the intervention of third parties and their effect on the veracity of
    such statements. This is a question of weight and not admissibility.

[95]

He
    ruled that the second statement would be admitted and that the influence of the
    intervening social worker was a question of weight not admissibility. He also
    ruled that the first videotape was relevant to the question of the weight to
    be given to the second videotape and admitted it into evidence as well to be
    used as considered appropriate by defense counsel.

[96]

During
    V.B.s testimony the trial judge expressed some concern that V.B. could have
    been influenced by the number of interviews with the social worker. He
    commented to counsel that the social worker had not been called as a witness.
    Crown counsel reminded him that there is no requirement on the Crown to call
    each and every witness that might be called in a case.

[97]

In
    his final reasons, the trial judge offered several succinct reasons for
    accepting the testimony of V.B. despite the evidence indicating the potential
    she had been influenced by the social worker.

[98]

First,
    the trial judge explained that V.B.s testimony [was] corroborated by the
    testimony of the other children. In fact, V.B. had described the same actions and
    context as had M.J. and J.L.  the appellant would have the girls rub his penis
    with their hands, most often while he was seated before the computer.

[99]

In
    weighing the similar fact evidence of M.J. and J.L. in assessing V.B.s
    testimony, the trial judge noted there was no evidence that V.B. had access to
    the recorded interviews of the other children or was told what they had to say,
    or that the children colluded in any way. Clearly he was concerned that the
    social worker might have been a conduit between the other girls and V.B. But as
    he observed, neither side had called the social worker.

[100]

In point of fact
    there was no evidence at trial that the social worker had counselled the other
    children or even met them. There was no evidence from the social worker about
    her interaction with V.B. The only evidence in the record was what V.B. had
    said in the video statement and at trial: that what the social worker had read
    from the activity book was what she had told the social worker.

[101]

It seems to me
    that the trial judges statement that there was no evidence of influence by
    the social worker was justified. There was considerable evidence of the
    potential for influence, but no direct evidence that V.B. had actually been influenced.

[102]

Second, the trial
    judge found there was objective confirmation of the appellants interest in his
    daughter. He referred to the photographs of V.B. on the appellants computer taken
    when she was six showing her in various suggestive poses naked or partially
    clothed. He said these confirmed his prurient interest in his own daughter.

[103]

Third, the trial
    judge accepted V.B.s testimony at trial as reinforced by the photographs and
    corroborated by the other girls. He said he found her testimony at trial to be
    truthful and reliable. His remark that a reason for believing what she said in
    her second statement was that it was compelling and consistent with the events
    having occurred simply means the statement was consistent with testimony he
    otherwise accepted, that the events occurred.

[104]

Fourth, the
    trial judge explained that V.B.s first interview provided no reason to detract
    from her credibility in any way. He said There are many reasons why a child of
    tender years might choose to support a parent regardless of circumstances. He
    saw no need to speculate about why V.B. did not implicate her father in the
    first interview.

[105]

When his brief
    reasons are considered in the proper context, the trial judge provided an
    adequate explanation of why he accepted V.B.s testimony in the second
    statement despite the evidence about the social workers involvement. The only
    evidence at trial was that the social worker had accurately recorded what V.B.
    had told her. V.B.s statement was consistent with her testimony at trial,
    which he believed. It was supported by the direct testimony of the other girls,
    the similar fact evidence, and the photographs of V.B. in the nude. There was
    no need to explain what motivated her first statement.


(iv)

Reasons for accepting the girls evidence

[106]

The appellant
    also submitted that the trial judge provided no real reasoning for rejecting
    the defences contention that the girls had colluded.

[107]

When the record
    at trial is considered, however, it is immediately apparent that there was no
    evidence whatsoever that the girls colluded. M.J. had moved away and J.L.
    testified she no longer played with V.B. The trial judge did say that the
    assertion that the girls testified out of spite, or colluded to falsely accuse
    [the appellant] was simply not supported by the evidence. In his ruling on
    the Crowns similar fact application he said I find no credible evidence that
    establishes that the victims colluded in formulating their evidence, or were
    involved in a plot to falsely accuse [the appellant]. He need not have said
    anything more.

[108]

The appellant
    criticizes the trial judges remark that he rejected the possibility of
    collusion, fabrication and collaboration among the complainants because:

The motives suggested for such fabrication do not ring true. Such
    an effort on their part would have required a sophistication and venality far
    beyond their years.None of them had the guile or experience to ever conceive
    of such a scheme.

[109]

The appellant
    also pointed to the trial judges remarks that The truth shone through [the
    girls] testimony. They exhibited pluck and intelligence and did their best in
    the circumstances, that the girls evidence was compelling and highly
    probative, and that he was convinced of the truthfulness of [the girls]
    evidence.

[110]

The appellant
    criticized these remarks as devoid of legal reasoning. The criticism appears to
    have some force if the remarks are considered in isolation.

[111]

When, however, the
    remarks are considered in the context of the reasons and the trial process as a
    whole, their meaning is readily apparent. The trivial disciplining of the girls
    by the appellant did not provide a credible motive for fabricating false
    allegations. If the girls had colluded to tell a false story they would have
    simply told it. The defence theory required not only a colluded story but
    feigned reluctance to tell it and tortured discomfort in telling it. The
    concoction and carrying out of such a scheme was inconsistent with the girls
    demeanour in giving their evidence.

[112]

In assessing
    credibility, the trial judge was entitled to give his impression of the young
    witnesses. The trial judge found the girls demeanour to support his finding that
    they were credible witnesses. Review of the videotapes and the transcripts
    supports his observation about their demeanour. He had already concluded that
    the theory of collusion the appellant put forward at trial was simply not
    supported by the evidence.

(v)

The
    trial judges conclusion

[113]

The trial judge
    instructed himself on the approach to assessing credibility mandated by the
    Supreme Court in its decision
R. v. W.(D.).
He said that nothing in
    [the appellants] evidence caused me to have a reasonable doubt about his
    guilt and concluded that the Crown had proved its case beyond a reasonable
    doubt. Earlier, I reviewed the trial judges ample and detailed reasons for
    disbelieving the appellants evidence.

[114]

The trial judge
    concluded by stating he was satisfied beyond a reasonable doubt the appellant
    was guilty of the sexual offences charged. His reasons exhibit no error. His
    conclusion regarding the pornography charges is not raised in this appeal.

D.

Additional issues

[115]

The Crown concedes
    that the sexual interference convictions ought to be stayed pursuant to
R.
    v. Kineapple
, [1975] 1 S.C.R. 729, as they arise from the same conduct as
    the sexual assault convictions. The three sexual interference convictions in
    relation to V.B., M.J. and J.L. are stayed.

[116]

The only
    submission on sentence advanced on behalf of the appellant was that, if his
    appeal was successful, the finding he was a dangerous offender would have to be
    revisited. I would refuse leave to appeal sentence.

E.

Conclusion

[117]

In rejecting the
    appellants submissions about the sufficiency of the trial judges reasons I
    keep in mind what Binnie J. said at para. 26 of
Sheppard
, The
    appellate court is not given the power to intervene simply because it thinks
    the trial court did a poor job of expressing itself.

[118]

I would conclude
    that the trial judges reasons, considered as a whole in the context of the
    evidence and what transpired at trial, are adequate to justify and explain the
    result.

[119]

The appellant
    knows full well why he was found guilty. The trial judge did not believe him
    but found him to be a complete liar. The trial judge believed the evidence of
    each of the girls that the appellant caused them to touch his penis. His denial
    did not give rise to a reasonable doubt.

[120]

I would order
    the sexual interference convictions be stayed and dismiss the remainder of the appeal.

R.G. Juriansz J.A.

I agree David Watt
    J.A.

I agree Gloria Epstein
    J.A.

Released: April 29, 2013





[1]
The trial judge says [C.V.] here, but from the entirety of his reasons, in
    context, it is clear he misspoke, and meant J.L. He found the appellant not
    guilty of offences against C.V.


